                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

CARRIE HOOD,                               )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   CASE NO.: 2:18-cv-933-GMB
                                           )   (wo)
SUNBRIDGE HEALTHCARE, LLC,                 )
d/b/a MERRY WOOD LODGE,                    )
                                           )
       Defendant.                          )

                                           ORDER

       This cause is before the court on a Joint Stipulation of Dismissal. Doc. 19. The

parties have consented to the jurisdiction of a Magistrate Judge pursuant to 28 U.S.C.

§ 636(c). Doc. 13 & 14. In light of the Joint Stipulation, it is hereby ORDERED that this

action is dismissed with prejudice.

       Each party to bear its own costs.

       DONE this 4th day of April, 2019.
